TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00581-CR



                               William Fredrick Oliver, Appellant

                                                   v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 9044055, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               William Fredrick Oliver seeks to appeal from a judgment of conviction for possession

of cocaine. The trial court has certified, and the record confirms, that this is a plea bargain case and

has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: October 14, 2004

Do Not Publish